People v Jennette (2018 NY Slip Op 02438)





People v Jennette


2018 NY Slip Op 02438


Decided on April 10, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 10, 2018

Mazzarelli, J.P., Kahn, Gesmer, Kern, JJ.


6252 2075/12

[*1]The People of the State of New York, Respondent,
vAlvin Jennette, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Justin J. Braun of counsel), for respondent.

Order, Supreme Court, Bronx County (Miriam R. Best, J.), entered on or about November 20, 2015, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The assessment of 10 points for failure to accept responsibility was supported by clear and convincing evidence of defendant's repeated statements denying guilt. The court properly found that defendant's subsequent statement at the SORA hearing, expressing a general desire to improve his life and avoid trouble, failed to acknowledge responsibility for his misconduct in the underlying case.
The court providently exercised its discretion in declining to grant a downward departure from defendant's presumptive risk level (see People v Gillotti, 23 NY3d 841, 861 [2014]). The risk assessment instrument adequately took into account defendant's completion of sex offender treatment and conduct while incarcerated (see People v McNeely, 124 AD3d 433 [1st Dept 2015], lv denied 25 NY3d 908 [2015]; People v Watson, 112 AD3d 501, 503 [1st Dept 2013], lv denied 22 NY3d 863 [2014]). The remaining mitigating factors cited by defendant were outweighed by the seriousness of the underlying offense and his prior criminal history.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 10, 2018
CLERK